DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant's claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 62/925,687 by RYU et al., entitled "SIDELINK GROUPCAST REACHABILITY BASED SCHEDULING," filed October 24, 2019.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on February 11, 2021, February 19, 2021, May 11, 2021, and September 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Acknowledgment
5.	Acknowledgment is made of Applicant’s submission of the application, dated October 15, 2020. Claims 1-30 are pending. This communication is considered fully responsive and sets forth below. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-30 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method for wireless communications at a base station, comprising: 
receiving, from a first user equipment (UE) of a group of UEs supported by the base station, a sidelink scheduling request for groupcast communications between the first UE and the group of UEs; 
determining, based at least in part on a beam training report associated with a beam training procedure between the first UE and one or more other UEs of the group of UEs, first time resources for transmission of a groupcast sidelink message from the first UE to a second UE of the group of UEs and second time resources for transmission of the groupcast sidelink message from the second UE to a third UE of the group of UEs; and 
transmitting a groupcast sidelink grant indicating the first and second time resources.”
Basically, it is a method-steps claim that is implemented by a base station, comprising receiving, determining and transmitting steps.
The examiner rejects the usage of term “transmitting a groupcast sidelink grant” as indicated in italics in the last step, because the destination of a groupcast sidelink grant is not defined clearly. In other words, where is the groupcast sidelink grant sent to?
Same rational applies to the usage of the term “transmit a groupcast sidelink grant” in the last sentence of claim 20.
Claims 2-12 and 21-29 are rejected since they all either depend from claim 1 or 20.
Regarding claim 13, it recites, “A method for wireless communications at a relay user equipment (UE), comprising: 
transmitting a beam training report to a base station based at least in part on a beam training procedure between two or more UEs of a group of UEs supported by the base station; 
receiving, from the base station, a groupcast sidelink grant based at least in part on the beam training report, the groupcast sidelink grant indicating first time resources for transmission of a groupcast sidelink message from a first UE to the second UE and second time resources for transmission of the groupcast sidelink message from the second UE to a third UE; 
receiving the groupcast sidelink message from the first UE via the first time resources; and 
transmitting the groupcast sidelink message received from the first UE to the third UE via the second time resources.”
Basically, it is a method-steps claim that is implemented by a relay user equipment, comprising transmitting and receiving steps.
The claim is rejected, since there is a lack of antecedent basis for the usage of term “the second UE” as indicated in italics in the first receiving step.
Same rational applies to the usage of the term “the second UE” in claim 30 line 10.
Claims 14-19 are rejected since they all depend from claim 13.

Allowable Subject Matter
8.	Claims 1-30 would be allowable if rewritten or amended to overcome the claim rejections under 35 U.S.C. 112(b) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Li et al. (US 2021/0219268) and Amerga et al. (US 2013/0294318) are generally directed to various aspects of the method for a Resource Configuration on Sidelink, wherein the resource configuration is statically configured in a V2X system via System Information (SI) or Radio Resource Control (RRC) messages through Uu interface or Sidelink SI (SL-SI) or Sidelink RRC (SL-RRC) through PC5 interface, for example: a configuration per vehicle UE's Level of Automation, a configuration per vehicle UE's role in a group, a configuration per service or application and associated priority, and a configuration per data traffic characteristics, and the resource configuration is locally configured via SL-SI or SL-RRC messages through PC5 interface, for example: a configuration by a special UE such as a group lead, a Roadside Unit (RSU) or a scheduling UE; the method of transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups. 
However, in consideration of the claim limitations filed October 15, 2020, the information disclosure statement submitted February 11, 2021, February 19, 2021, May 11, 2021, and September 3, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, based at least in part on a beam training report associated with a beam training procedure between the first UE and one or more other UEs of the group of UEs, first time resources for transmission of a groupcast sidelink message from the first UE to a second UE of the group of UEs and second time resources for transmission of the groupcast sidelink message from the second UE to a third UE of the group of UEs,” as specified in claim 1. 
Similar limitations are included in claim 20.
 “receiving, from the base station, a groupcast sidelink grant based at least in part on the beam training report, the groupcast sidelink grant indicating first time resources for transmission of a groupcast sidelink message from a first UE to the second UE and second time resources for transmission of the groupcast sidelink message from the second UE to a third UE;” and “transmitting the groupcast sidelink message received from the first UE to the third UE via the second time resources,” as specified in claim 13. 
Similar limitations are included in claim 30.
Dependent claims 2-12, 14-19, and 21-29 are also allowable for incorporating the features recited in the independent claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Li et al. (US 2021/0219268) is generally directed to various aspects of the method for a Resource Configuration on Sidelink, wherein the resource configuration is statically configured in a V2X system via System Information (SI) or Radio Resource Control (RRC) messages through Uu interface or Sidelink SI (SL-SI) or Sidelink RRC (SL-RRC) through PC5 interface, for example: a configuration per vehicle UE's Level of Automation, a configuration per vehicle UE's role in a group, a configuration per service or application and associated priority, and a configuration per data traffic characteristics, and the resource configuration is locally configured via SL-SI or SL-RRC messages through PC5 interface, for example: a configuration by a special UE such as a group lead, a Roadside Unit (RSU) or a scheduling UE;
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups;
Choi et al. (US 2020/0119895) is cited to show the base station of the wireless communication includes a communication module and a processor, wherein the processor generates a preemption indicator indicating a preempted resource, the resource indicated by the preemption indicator does not include an orthogonal frequency divisional multiplexing (OFDM) symbol configured as an uplink (UL) symbol by a radio resource control (RRC) signal, and then the processor transmits the preemption indicator to a user equipment of the wireless system based on a predetermined period; 
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference; 
Moon (US 2020/0187236) is generally directed to various aspects of mechanism for transmitting or receiving a control channel by a base station in a communication system, including: configuring a control resource set including a plurality of REGs, interleaving, on a frequency axis, the plurality of REGs included in the control resource set, configuring an REG pool including at least two interleaved REGs, configuring at least one CCE in the REG pool, and transmitting control information through a search space configured by the at least one CCE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473